Title: To Benjamin Franklin from the Comte de Lacepède, 26 December 1777
From: Lacepède, Bernard-Germain-Etienne de La Ville sur Illon, comte de
To: Franklin, Benjamin


Monsieur
  A paris a l’hotel de chateau-vieux rue st andrê des artsle 26 dec. 1777
J’ai osé me flattér que le celebre monsieur francklin voudroit biên agrêer les memoires que j’ai l’honneur de lui envoyér sur un sujét de physique dans lequél les plus sublimes verités lui ont été devoilées: ils font partie, Monsieur, d’un ouvrage plus etendu auquêl je mets dans ce moment cy la derniere main, et que je ne manquerai pas de vous offrir aussi, si vous voulés le permettre. C’est un hommage que je vous dois, Monsieur, comme à celui dont les immortels ouvrages m’ont eclairé, et a qui je dois le peu de connaissances que je puis avoir dans cette partie.

Monsieur Sage de l’académie des sciences, qui veut biên avoir de l’amitié pour moi a eu, je crois, l’honneur de vous parlér de quelques experiences que j’ai faites relativement a l’effet de l’alkali volatil dans les asphyxies produites par quelque commotion electrique soit naturelle soit artificielle: nous devons les repeter ensemble, et il se propose, je crois, de vous priêr de vouloir biên y assistér. Je serai biên flatté d’avoir cette occasion de faire connaissance avéc vous, et de voir enfin celui que j’admire depuis si longtemps de loin. C’est avêc toute la veneration, toute l’estime possible et biên du respect que je suis Monsieur votre trés humble et trés obeissant serviteur
LE COMTE DE LACEPEDE

P.S. J’ai l’honneur de vous envoyêr mes memoires tels que je les ai d’abord faits. De nouvelles observations m’engageront je crois, a y faire quelques changements mais il me tardoit trop de vous faire hommage du peu que je pouvois avoir fait, pour attendre, pour vous les communiquêr, d’y avoir mis la derniere main.

 
Addressed: A Monsieur / Monsieur francklin / A passy
Endorsed: Le Comte de la Cepede Paris 26. Xbre 1777.
